Citation Nr: 1127281	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-08 844	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) prior to April 25, 2005, and a rating higher than 30 percent since.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from July 1963 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) originated from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  That decision granted the Veteran's claim for service connection for PTSD and assigned an initial 10 percent rating retroactively effective from July 16, 2004, the date of receipt of his claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

As support for his claim, the Veteran testified at a video-conference hearing in December 2006 before the undersigned Veterans Law Judge (VLJ) of the Board.

In July 2007, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  And in a May 2008 rating decision, on remand, the AMC increased the rating for the Veteran's PTSD from 10 to 30 percent, but only retroactively effective as of April 25, 2005.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).


In February 2009, because of procedural due process concerns, the Board again remanded this case to the RO via the AMC.  In June 2009, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim for higher ratings for the PTSD and returned the file to the Board for further appellate review.

In October 2009, the Board again remanded the Veteran's claim because he had raised the additional derivative issue of his purported entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the TDIU issue because it is part of the claim for increased compensation).  Further, the Board determined the RO had failed to substantially comply with all of the February 2009 remand directives in attempting to obtain additional VA treatment records and Social Security Administration (SSA) records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regrettably, still additional development is required before adjudication of the Veteran's claims may proceed.  Therefore, the Board is again remanding his claims to the RO via the AMC.


REMAND

Pursuant to the Board's most recent remand in October 2009, the Veteran's outstanding VA treatment records and SSA records were obtained.  Further, the Board directed the RO to adjudicate the issue of the derivative claim for a TDIU, as raised by the record.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  And as the Court more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.

Remands to the RO generally are via the AMC, unless the Veteran is represented in his appeal by a private attorney, which this Veteran is not.

There is no indication, however, the Veteran or his representative were given proper notice regarding this derivative claim on remand or the Veteran provided a VA compensation examination for a medical opinion concerning the likelihood he is unable to obtain or maintain substantially gainful employment as a result of his service-connected PTSD.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Inasmuch as there is no medical opinion currently in the file regarding this determinative issue of employability, medical comment is needed concerning this before deciding this derivative TDIU claim.

Moreover, there is no indication in the claims file the Veteran's employment information and history has been obtained.  While the report of his most recent VA examination, in May 2009, discusses some of his employment history, he still must be given the proper notice to develop his claim.  Thus, on remand, appropriate development of this derivative TDIU claim must be undertaken, including providing appropriate Veterans Claims Assistance Act (VCAA) notice and having him complete a TDIU application (VA Form 21-8940).  After completing any appropriate development deemed necessary, the RO/AMC should consider and adjudicate this derivative TDIU claim, both under 38 C.F.R. § 4.16(a) and, if necessary, § 4.16(b).  To date, there only has been what amounts to a summary denial of this derivative TDIU claim.

The Veteran's PTSD, the basis of his TDIU claim, also was last examined for VA compensation purposes in May 2009, with an addendum dated in June 2009, so more than 2 years ago.  Additionally, there has been a substantial amount of additional evidence submitted in support of his claim for an increased rating, including Vet Center treatment records, dated from July to December 2009, listing all of his Global Assessment of Functioning (GAF) scores from August 2006 to June 2009, and his most recent VA outpatient treatment records, the most recent being from February 2010, which also notes that his symptoms "wax and wane," so at times are worse than at others.  Consequently, he and his representative allege this disability is now worse.  See, for example, the Appellant's Post-Remand Brief submitted in May 2011 alleging the Veteran is "severely and profoundly impacted by his war experiences in Vietnam."  This statement is supported by a Vet Center treatment record, dated in December 2009, more than 7 months after his most recent VA psychological examination.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran's PTSD therefore needs to be reexamined to reassess its severity.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a VCAA letter and TDIU application (VA Form 21-8940) apprising him of the type of evidence and information needed to substantiate this derivative claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.

2.  Also ask the Veteran whether he has received any further evaluation or treatment for his PTSD since February 2010, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Then schedule a VA compensation examination to reassess the severity of his PTSD.

The examination should include any diagnostic testing or evaluation deemed necessary - including especially a mental status evaluation and comprehensive review of the claims file and all evidence contained therein.


The examiner must determine whether the Veteran's PTSD has worsened - including since his last VA compensation examination in May 2009 and addendum in June 2009, to the point that he meets the requirements for an initial rating higher than 10 percent prior to April 25, 2005, and a rating higher than 30 percent since, pursuant to 38 C.F.R. § 4.130, DC 9411.

The examiner also is asked to comment on whether the PTSD renders the Veteran incapable of obtaining and maintaining substantially gainful employment given his level of education, prior experience and training, etc., that is, without regard to disabilities that are not service connected.

The examiner must discuss the rationale of any and all opinions expressed, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on these pending claims.  38 C.F.R. § 3.655 (2010).

4.  Then readjudicate these claims for higher ratings for the PTSD and a TDIU in light of this additional evidence.  Consider whether the Veteran is entitled to higher ratings for his PTSD and a TDIU on a schedular basis and, if deemed warranted, extra-schedular basis.

If these claims are not granted to his satisfaction, send him and his representative a SSOC and give him time to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


